LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2011 rpomerenk@luselaw.com July 13, 2011 Ms. Kathryn McHale Senior Attorney Securities and Exchange Commission Mail Stop 4720 Washington, D.C. 20549 Re: Brookline Bancorp, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 File No. 000-23695 Dear Ms. McHale: We are responding to the letter from the staff of the Securities and Exchange Commission (the “SEC”) addressed to Brookline Bancorp, Inc. (the “Company”) dated July 1, 2011 providing a follow up comment relating to the above-referenced filing.The follow up comment was in response to our letter to you dated June 2, 2011, which responded to staff comments dated May 27, 2011. As discussed with the staff, the Company filed today Amendment No. 2 to its Annual Report on Form 10-K/A (the “Amendment”). The Amendment responded to the follow up staff comment and set forth the complete text of Items 11 and 15 of Form 10-K. Please direct any questions to the undersigned. Sincerely, /s/ Robert B. Pomerenk Robert B. Pomerenk cc: Mr. Paul R. Bechet, Chief Financial Office
